DISSENTING- OPINION.
REYNOLDS, P. J.
I find myself unable to agree to the conclusion reached by my learned associates in this case.
In the first place, I do not think that this piece of machinery operated solely by foot power, that foot power applied and put in motion by the operator himself, connected in no manner whatever with any other machinery in the building, falls within the provisions of section 7828, Revised Statutes 1909. That this section is highly remedial and one of the wisest laws ever enacted in pur State, I have no doubt. So our court and the Supreme Court held in several cases, and so the writer distinctly recognized, as see Austin v. Bluff City Shoe Co., 176 Mo. App. 546, l. c. 565, and authorities there cited (158 S. W. 709). But that does not mean that it is to be so construed as to extend it beyond reasonable bounds or to apply it to a situation hot within its spirit. To require a machine of the kind in question, worked solely by foot power, that power to be applied and the.machine put in motion by the operator himself, to be guarded, seems to me is as untenable and unreasonable as to hold that, when an employee is operating a grindstone by his own foot power there should be a guard placed in *89front of it to prevent his fingers slipping on to the stone while he is himself turning it in sharpening a knife. I concede that the evidence in this case tends to show that this machine conld have been guarded, bnt that is beside the question: that question is, does this section of the statute require this kind of .machine, so operated, to he guarded? I do not think that on any proper construction of that statute, even giving it the most liberal possible construction, it is intended to require a guard on a machine of this kind and operated as was this machine.
Furthermore, I think that plaintiff is debarred from recovery by his own negligence, directly contributing to the accident. His age in this instance has nothing whatever to do with that. He was eighteen years of age; he shows by his testimony that he was possessed of all the intelligence necessary to enable him to look out for his own safety in operating a machine of this kind, and even if he had been a much younger boy, he certainly knew, when he was working with a piece of sheet metal which was itself covered with grease and was working on a greasy surface, that it was apt to slip. He was the one without whose act the machine could not have been put in motion and he must have known that, applying his greasy fingers to a greasy piece of metal, sliding on a greasy surface, it might slip and that if he kept his hand on the sheet of metal it was apt to slip under the knife and be cut.
I think the judgment of the circuit court in the case should be reversed outright on these two grounds.